COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.  2-09-372-CR
 
 
BENITO HINOJOSA                                                              APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                              STATE
                                               ----------
                 FROM
COUNTY COURT AT LAW OF WISE COUNTY
                                               ----------
                 MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
We
have considered appellant=s
AMotion To Withdraw Appeal.@  The
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See id.;
Tex. R. App. P. 43.2(f).
PER CURIAM
PANEL:
MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: December 10, 2009




[1]See Tex. R.
App. P. 47.4.